DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 3/18/22.
The previous objections to the drawings are withdrawn in view of Applicant’s amendments.  The previous rejections under 35 USC 112 have been overcome.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the term “the retention shape” lacks antecedent basis in the claims.  As best understood by the Examiner, the term refers to the “shape so as to enable retaining” as now amended in claim 16.  Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-10, 12, 16-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lodde et al (US 5052930) in view of Rostami (US 2014/0248583 A1) in view of Buck (US 2018/0185098 A1).
Regarding claims 1, and 10, Lodde et al discloses an implant (12 Fig. 1 and 12A/B Fig. 11) for attaching to a bone with a support structure (15/16/19; including those of combined implant of Fig. 11) created on the basis of individual patient data (e.g. bone shape or model of bone, see col 6, lines 56-60; col 9, lines 16-17 and 30-34 and col 11, lines 24-27), the implant comprising: a main body (16 (both instances) and 19a/b of Fig. 11) and a plurality of securing portions (e.g. all other instances of arms 19 in Fig. 11) which extend distally and follow a bone outer structure and are to be attached to the bone (see Figs. 1 and 11 and citations above), wherein a plurality of bases (both instances of 14 of connected implant in Fig. 11) for receiving a prosthesis directly or by using an intermediate part projects from the support structure (see Figs. 1 and 11), and wherein the plurality of securing portions (other arms 19) extend linearly outwardly away from the main body and are configured to abut on the bone, wherein at least three securing portions of the plurality of securing portions are spatially separated from each other and surround the bone (at least in part) and are geometrically configured and aligned to match the bone (see citations above), each of the at least three securing portions being finger shaped and formed in a different spatial direction at a different bone portion for abutting against a respective bone portion, and wherein the implant is placed on the bone in an inserted state, providing an initial placement location of the implant on the bone prior to securing the implant to the bone (e.g. placement after shaping, prior to securing with screws, see Figs. 4a-g).  Lodde et al discloses all the features of the claims invention including wherein the bases are integral with the support structure (see Fig. 1, col 7, lines 34-38), but does not teach wherein the embodiment having a plurality of bases is formed as a single piece integral structure as required.  
Rostami, however, teaches a similar implant for attachment to the bone wherein the implant comprises a main body (206a,g.b) and a plurality of distally extending securing portions (e.g. arms where 204c,d,h,h,f,e,I,g are located) and a plurality of bases (e.g. area surrounding 202a/b) for supporting a prosthesis, wherein the main body, securing portions and bases are all an integral single piece components forming the support structure (see Fig. 9 and [0109]-[0110]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lodde to include Rostami’s integral construction with a plurality of bases, securing portions and main body, as such modification would merely involve making formerly separable components into an integral construction, which has been held to be within the skill of the ordinary artisan.  Lodde/Rostami, as combined above, teaches wherein the securing portions are shaped to the specific patient’s bone structure (see Lodde above), but does not explicitly teach wherein the securing portions enter into a form fit with the bone and form a plurality of bone form locking portions, to form a form locking abutment, creating a single stable bearing position of the implant on the bone in the inserted state as required. 
Buck, however, teaches a similar dental implant with a support structure (see Figs. 2a-I and 5) having securing portions which when abutting on the bone enter into a form fit (e.g. as best understood by the Examiner, the “lock fit” is a form fit) and form bone form locking portions (70/72) which are customized to the patient and geometrically configured and aligned so as to alone form a form locking abutment on the bone that creates a single stable bearing position in an inserted state (e.g. prior to securing to the bone; e.g. “lock fit” see [0008], [0044], [0049] and [0053]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lodde/Rostami, as combined above, to include Buck’s teachings of providing the form fit forming the single stable bearing position, as such modification would improve stability of the implant when initially placed, allow for accurate screw placement and create a better fit for the implant over time (see Buck, citations above).  It is noted that should the device of Lodde/Rostami be modified with the teachings of Buck, as combined above, the modified plurality of finger shaped securing portions of Lodde/Rostami would extend linearly outward away from the main body and would be configured so that when abutting on the bone, the plurality of (finger shaped) securing portions enter into a form fit with the bone and form a plurality of (finger shaped) bone form locking portions, wherein the at least three (finger shaped) bone form locking portions being spatially separated from each other and surrounding the bone (at least in part) and being geometrically configured and aligned so as to alone form a form locking abutment on the bone, each of the at least three (finger shaped) bone form locking portions being formed in a different spatial direction and different bone portion abutting against the bone, and wherein the form locking abutment creates the single stable bearing position, limiting the movement of the implant in three spatial directions (e.g. lock fit, see Buck), as required (see Lodde and Buck, citations above).
Regarding claim 2, Lodde/Rostami/Buck, as combined above, further discloses wherein at least one of the plurality of bases is in the form of an elevation or prominence standing out against an ambient outer contour of the support structure (see Lodde, citations and Figs. above). 
Regarding claim 3, Lodde/Rostami/Buck, as combined above, further discloses wherein at least one of the bases is prepared for force, form and or adhesively receiving the prosthesis (e.g. capable of adhesively receiving prosthesis if desired, see Lodde, citations and Figs above). 
Regarding claim 12, Lodde/Rostami/Buck, as combined above, further discloses wherein the form locking abutment is configured to lock the implant in the single stable bearing position and to prevent misalignment of the implant in the inserted state, wherein the implant is secured to the bone via at least one screw in a secured state, and wherein the inserted state precedes the secured state in an implant process associated with implanting (see Lodde, Figs. 4a-g).
Regarding claims 16-17, Lodde/Rostami/Buck, as combined above, further discloses wherein at least one of the bases has a preparation having a shape so as to enable retaining a part of the prosthesis on the preparation (e.g. forming an undercut by tapered area 18, see Lodde).
Regarding claim 22, Lodde/Rostami/Buck, as combined above, further discloses wherein a positioning aid is formed on at least one of the bases as a marker and/or prominence (e.g. axial ribs on 17 form a marker or prominence, see Lodde).
Regarding claim 9, Lodde/Rostami/Buck, as combined above, discloses all the features of claim 1, including a method of producing the implant of claim 1 based on individual patient data (e.g. mold, see Lodde), but does not teach a method for producing the implant comprising using MRT/CT patient data and creating the support structure and/or bases on the bases of the individual data based on CAD data as required.  
Buck, however, additionally teaches a method for producing an implant comprising capturing individual patient data by MRT and/or CT and creating the implant on the basis of the individual patient data based on CAD data (see [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Lodde/Rostami/Buck, as combined above in regards to claim 1 to include Buck’s use of computer imaging and design data, as such modification would merely involve automating a previously manually performed activity, which has been held to be within the skill of the ordinary artisan, and would improve accuracy of the shaping of the implant, resulting in a better fit.  
Claim 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lodde et al in view of Rostami in view of Buck, as combined above, further in view of Robichaud (US 2018/0104028 A1).
Regarding claims 11 and 18-19, Lodde/Rostami/Buck, as combined above discloses all the features of claim 11, as explained above in regards to claims 1 and 10, but does not teach wherein the bases are hollow cylindrical on a distal side, and have different heights and inclinations as required. 
Robichaud, however, teaches a similar implant having a plurality of bases (150/186), wherein the bases are hollow cylindrical on a distal side and have different heights and inclinations (see [0192]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lodde/Rostami/Buck, as combined above, to include Robichaud’s hollow cylindrical bases with different heights and inclinations, as such modification would provide a simple substitution of one known connection means for another, which has been held to be within the skill of the ordinary artisan (e.g. adhesive vs screw in connection) and would allow for customization of the bases, providing improved fit and aesthetics of the final prosthesis.  Regarding claim 19, the Examiner notes that as modified above, the device of Lodde/Rostami/Buck/Robichaud, would comprise hollow cylindrical bases, thereby having a hollow interior portion which is capable of receiving or being coated with a drug in solid, liquid, gel, foam or scaffold form, thereby forming a drug forming reservoir (e.g. capable of being used as such).  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lodde et al in view of Rostami in view of Buck, as combined above, further in view of Andrews (US 4741698).
Regarding claims 13-15, Lodde/Rostami/Buck, as combined above, does not teach wherein at least one base includes a distal part spaced apart from a truncated cylinder portion of the base via a tapered area, wherein the distal part has a dome, ball or spherical shape or wherein at least one of the bases has a snap fit design.
Andrews, however, teaches a similar implant with a plurality of bases (e.g. ball like ends, 36a-d see Figs. 5-8 and col 4, lines 41-65), including a distal ball shaped part (e.g. ball like end) spaced apart from a truncated cylinder (e.g.  34a-d) portion of the base via a tapered area (e.g. that which receives O-ring 38, see Fig. 6), having a snap fit design (see citations above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lodde/Rostami/Buck, as combined above, to include Andrews’ base shape, as such modification would provide a geometry for a reliably secure removable connection, facilitating repair and cleaning of the prosthetic.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lodde et al in view of Rostami in view of Buck, as combined above further in view of Wadhwani et al (US 2014/0212845 A1).
Regarding claim 19, Lodde/Rostami/Buck, as combined above, does not teach wherein at least one of the bases includes a hollow interior portion that forms a reservoir configured to hold a medical drug as required.
Wadhwani, however, teaches a dental prosthetic base (abutment) with a hollow interior portion that forms a reservoir (see 204/208/212, Figs. 2a-c) adapted to receive a medical drug (e.g. a cement loaded with drugs or bioactive agents; capable of being used as such; see [0030]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lodde/Rostami/Buck, to include Wadhwani’s reservoir in the base, as such modification would improve retention of the prosthetic and reduce extruded cement into the gingival area (see Wadhwani, above).
Response to Arguments
Applicant's arguments filed 3/18/22 have been fully considered but they are not persuasive. 
Applicant’s arguments to the combination of Lodde/Rostami/Buck, as combined above, have been fully considered but do not address the combination as a whole.  That is, Lodde/Rostami, as initially modified above, teaches a device similar to that of the instant invention, but does not recite or teach the support structure forming a form locking abutment as required.  Buck thereafter describes that the geometry of the implant support structure can be made to have a lock fit on the bone.  Once modified with the teachings of Buck, the device of Lodde/Rostami/Buck would result in an implant having the support structure shaped into a form locking portions arranged to provide a form locking fit/stable bearing position alone, minimizing movement of the implant at least to some degree (as taught by Buck).  Similar to Buck’s linking member, Lodde’s main body and the main body of the instant invention result in the form locking fit of the support structure being maintained and insured thereby.  For example, without the main body of either prior art device (or linking member of Buck) or that of the instant invention, the securing portions could not alone form the form locking fit, as they would not be connected to anything and would not grip the bone.  Applicant appears to be attempting to argue that the claim limitation precludes the connection of the securing portions by the body (linking member) in forming the lock fit, which is impossible and contradicts the claim limitations.  
Regarding the relied on modifications taught by Buck, the Examiner notes that Buck teaches adjusting spider like adjusting portions which wrap around the bone, to lock, or frictionally retain the implant thereto, at least to some degree.  The same teaching is relevant in the Lodde/Rostami device as without bending the spider like adjusting portions of Lodde/Rostami, the device would be more difficult to place/set and retain.  Adjusting the geometry of the securing portions of the Lodde/Rostami device to result in Buck’s lock fit, would result in reduced sliding or movement of the implant before and while screws are placed.  Similar to Lodde/Rostami, Buck must also be retained with screws even with the lock fit at initial placement (see Buck, 90 Fig. 6).  
Regarding Applicant’s arguments to Lodde/Rostami teaching away from Buck’s modification, the Examiner notes that they are unsupported by fact and do not address the explanation and rationale above.  Merely because the securing portions of Lodde/Rostami are malleable, intended to be bent on site, it does not exclude customization beforehand; that is pre-bending based on specific patient data to result in the lock fit disclosed by Buck.  The Lodde/Rostami device could still be bent chairside to provide minor adjustments.  The Examiner maintains that the disclosure of the support structure being malleable, intending to be shaped to the bone on site, does not teach away from pre-customizing for a lock fit, as taught by Buck, as the function of the Lodde/Rostami device would not be destroyed by including such teachings, and would merely allow for improved/easier placement and stability to accomplish the claimed function if so desired.  Therefore, Applicant’s arguments have been fully considered, but are respectfully not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2009/0317765 teaches a similar dental implant which follows the shape of the bone.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD MORAN/Primary Examiner, Art Unit 3772